—Per Curiam.
Respon*866dent was admitted to practice by this Court in January 1980. On December 4, 1995, respondent was convicted in Saratoga County Court upon his plea of guilty to the class C felony of grand larceny in the second degree in violation of Penal Law § 155.40. Pursuant to Judiciary Law § 90 (4) (a), respondent ceased to be an attorney upon his conviction of said felony.
Petitioner, the Committee on Professional standards, moves to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b). Respondent has not replied to the motion.
We grant petitioner’s motion. Respondent is hereby disbarred and his name is stricken from the roll of attorneys, effective immediately.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that petitioner’s motion is hereby granted; and it is further ordered that, effective immediately, respondent, David Little, be and hereby is disbarred and his name is stricken from the roll of attorneys; and it is further ordered that respondent be and hereby is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or of any advice in relation thereto.